Smith, J.
This was a proceeding against the appellant in the Ripley Circuit Court, for mal-conduct in office as an attorney and counselor at law.
Charges were filed, specifying the causes of complaint, by the direction of the Court, and the appellant pleaded *53“not guilty.” After hearing the evidence, it. was ordered that the name of the appellant should be stricken from the roll of attorneys of the Court. The proceedings were had under the provisions of the Revised Statutes, c. 38, p. 660.,
G. Holland, for the appellant.
J. Byman, for the appellee.
The appellant contends that the order of the Circuit Court should be reversed, because a motion to quash the charges, and a demand of a trial by jury, were overruled, and because there is a variance between the allegations in the specifications and the proof.
The objections made to the proceedings are insufficient. The appellant was not entitled to demand a jury,' and the decision of the Court is fully justified by the evidence.
Per Curiam.
The judgment is affirmed with costs.